

EXHIBIT 10.3
[Class __]
LIBERTY GLOBAL
2014 NONEMPLOYEE DIRECTOR INCENTIVE PLAN

(Effective March 1, 2014)
FORM OF NON-QUALIFIED SHARE OPTION AGREEMENT


THIS NON-QUALIFIED SHARE OPTION AGREEMENT (this “Agreement”) is made as of
________, 20___ (the “Effective Date”), by and between Liberty Global plc, a
public limited company incorporated under the laws of England and Wales (the
“Company”), and the individual whose name, address, and director number appear
on the signature page hereto (the “Grantee”).
The Company has adopted the Liberty Global 2014 Nonemployee Director Incentive
Plan effective March 1, 2014 (the “Plan”), which by this reference is made a
part hereof, for the benefit of eligible Nonemployee Directors of the Company.
Capitalized terms used and not otherwise defined herein will have the meaning
given to them in the Plan. [CLICK HERE TO READ THE PLAN.]
Pursuant to the Plan, the Board has determined that it is in the interest of the
Company and its Shareholders to award an option to the Grantee, subject to the
conditions and restrictions set forth herein and in the Plan, in order to
provide the Grantee additional remuneration for services rendered as a
Nonemployee Director and to increase the Grantee’s personal interest in the
continued success and progress of the Company.
The Company and the Grantee therefore agree as follows:
1.Definitions. The following terms, when used in this Agreement, have the
following meanings:
“Act” means the U.K. Companies Act of 2006, as amended from time to time, and
the rules and regulations thereunder.
“Annual Meeting Date” means the date on which the annual general meeting of the
Shareholders at which directors are elected in accordance with the Act is held
in any calendar year.
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.
“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.
“Code” means the U.S. Internal Revenue Code of 1986, as it may be amended from
time to time, or any successor statute thereto. References to any specific Code
section shall include any successor section.
“Company” has the meaning specified in the preamble to this Agreement.

1



--------------------------------------------------------------------------------



“Effective Date” has the meaning specified in the preamble to this Agreement.
“Exercise Price” means $_____ per Share.
“Grantee” has the meaning specified in the preamble to this Agreement.
“Initial Vesting Date” means the date that is the later of (x) the six month
anniversary of the Effective Date and (y) the Annual Meeting Date first
following the Effective Date.
“LBTY__” and “Share” mean the class __ ordinary shares, nominal value $0.01 per
share, of the Company.
“Option” has the meaning specified in Section 2 of this Agreement.
“Option Shares” has the meaning specified in Section 2 of this Agreement.
“Plan” has the meaning specified in the preamble to this Agreement.
“Required Withholding Amount” has the meaning specified in Section 5 of this
Agreement.
“Term” has the meaning specified in Section 2 of this Agreement.
“Third Party Administrator” means the company or successor company that has been
selected by the Company to maintain the database of the Plan and to provide
related services, including, but not limited to, equity grant information,
transaction processing and a grantee interface.
2.    Grant of the Option. Subject to the terms and conditions herein, pursuant
to the Plan, the Company grants to the Grantee an option (the “Option”) to
purchase from the Company the number of Shares set forth on the signature page
hereof (the “Option Shares”) at a purchase price per Share equal to the Exercise
Price. The Option granted herein is a “Nonqualified Share Option.” In
consideration for the grant of the Option, the Grantee covenants with the
Company that he or she shall provide services as a Nonemployee Director through
each applicable vesting date. The Option, to the extent it has become
exercisable in accordance with Section 3, will be exercisable in whole at any
time or in part from time to time during the period commencing on the Effective
Date and expiring at the Close of Business on ___________, 20___ (the “Term”),
subject to earlier termination as provided in Section 7. The Exercise Price and
number of Option Shares are subject to adjustment pursuant to Section 10. No
fractional Shares will be issuable upon exercise of an Option, and the Grantee
will receive, in lieu of any fractional Shares that the Grantee otherwise would
receive upon such exercise, cash equal to the fraction representing such
fractional Share multiplied by the Fair Market Value of a Share as of the date
on which such exercise is considered to occur pursuant to Section 4.
3.    Conditions of Exercise. Unless otherwise determined by the Board in its
sole discretion, the Option will be exercisable only in accordance with the
conditions stated in this Section 3.

2



--------------------------------------------------------------------------------



(a)    Except as otherwise provided in Section 10.1(b) of the Plan or in the
last sentence of this Section 3(a), the Option will not be exercisable until the
Initial Vesting Date and may be exercised thereafter only to the extent it has
become exercisable in accordance with the following schedule:
(i)
On and after the Initial Vesting Date, the Option shall be exercisable as to
33.34% of the Option Shares;

(ii)
On and after the second Annual Meeting Date following the Effective Date, the
Option shall be exercisable as to 66.67% of the Option Shares; and

(iii)
On and after the third Annual Meeting Date following the Effective Date, the
Option shall be exercisable as to 100% of the Option Shares.

[Please refer to the website of the Third Party Administrator for the specific
vesting schedule related to the exercisability of the Option (click on the
specific grant under the tab labeled “Grants/Award/Units”).]
Notwithstanding the foregoing, the Option will become exercisable in full on the
date of the Grantee’s termination of service as a Nonemployee Director if
(i) the Grantee’s service as a Nonemployee Director terminates by reason of
Disability or (ii) the Grantee dies while serving as a Nonemployee Director.
(b)    To the extent the Option becomes exercisable, the Option may be exercised
in whole or in part (at any time or from time to time, except as otherwise
provided herein) until expiration of the Term or earlier termination thereof.
(c)    The Grantee acknowledges and agrees that the Board may, in its discretion
and as contemplated by Section 3.3 of the Plan, adopt rules and regulations from
time to time after the date hereof with respect to the exercise of the Option
and that the exercise by the Grantee of the Option will be subject to the
further condition that such exercise is made in accordance with all such rules
and regulations as the Board may determine are applicable thereto.
4.    Manner of Exercise. The Option will be considered exercised (as to the
number of Option Shares specified in the notice referred to in Section 4(a)
below) on the latest of (i) the date of exercise designated in the written
notice referred to in Section 4(a) below, (ii) if the date so designated is not
a Business Day, the first Business Day following such date or (iii) the earliest
Business Day by which the Company has received all of the following:
(a)    The Grantee has either (i) notified the Third Party Administrator of the
exercise (see Section 12), or (ii) submitted to the Company a properly executed
written notice of exercise, in such form as the Board may require, containing
such representations and warranties as the Board may require and designating,
among other things, the date of exercise and the number of Option Shares to be
purchased; and

3



--------------------------------------------------------------------------------



(b)    Payment of the Exercise Price for each Option Share to be purchased in
any (or a combination) of the following forms: (i) cash, (ii) check, (iii) the
delivery, together with a properly executed exercise notice, of irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds required to pay the Exercise Price (and, if applicable, the
Required Withholding Amount, as described in Section 5), and/or (iv) any other
form of payment contemplated by the Plan, as the Board may permit; and
(c)    Any other documentation that the Board may reasonably require.
5.    Withholding for Taxes.
(a)Prior to the relevant taxable or tax withholding event, as applicable, the
Grantee acknowledges and agrees to make adequate arrangements satisfactory to
the Company to satisfy all national, state and local tax and employee social
security contribution withholding requirements (the “Required Withholding
Amount”). In this regard, the Grantee authorizes the Company and/or its agent,
at the Company’s discretion, to collect the Required Withholding Amount by one
or a combination of the following:
(i)    deducting from cash amounts otherwise payable to the Grantee (including
retainer fees and other cash compensation); or
(ii)    withholding from proceeds of the sale of Shares acquired upon exercise
of the Option through a sale arranged by the Company (on the Grantee’s behalf
pursuant to this authorization without further consent).
(b)    If the Grantee is subject to tax in the United Kingdom and the
withholding of any income tax due is not made within 90 days of the event giving
rise to the income tax liability or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), the amount of any uncollected income tax shall constitute a benefit to
the Grantee on which additional income tax and employee national insurance
contributions (“NICs”) will be payable and will not be deemed to be an extension
of credit in the form of a personal loan for purposes of Section 13(k) of the
Exchange Act. The Grantee will be responsible for paying and reporting any
income tax due on this additional benefit directly to HM Revenue & Customs under
the self-assessment regime and for reimbursing the Company for the value of any
employee NICs due on this additional benefit.
6.    Payment or Delivery by the Company. As soon as practicable after receipt
of all items required in accordance with Section 4, and subject to the
withholding referred to in Section 5, the Company will deliver or cause to be
delivered to or at the direction of the Grantee (i) (a) a certificate
representing the number of Option Shares purchased upon exercise of the Option,
(b) a statement of holdings reflecting the number of Option Shares purchased
upon exercise of the Option and held for the benefit of the Grantee in
uncertificated form by a third party service provider designated by the Company,
or (c) a confirmation of deposit of the number of Option Shares purchased upon
exercise of the Option (including, without limitation, any Option Shares
deliverable following the completion of the cashless exercise procedures
described in Section 4(b) above) in electronic form into the broker account
designated by the Grantee, and (ii) any cash payment to which the Grantee is
entitled (a) in lieu of a fractional Share, as provided in Section 2 above, or
(b) following the requested sale of his or her Option

4



--------------------------------------------------------------------------------



Shares. Any delivery of Shares will be deemed effected for all purposes when (i)
(a) a certificate representing or statement of holdings reflecting such Shares
has been delivered personally to the Grantee or, if delivery is by mail, when
the certificate or statement of holdings has been deposited in the United States
or local country mail, addressed to the Grantee, or (b) confirmation of deposit
into the designated broker’s account of such Shares, in written or electronic
format, is first made available to the Grantee, and (ii) any cash payment will
be deemed effected when a check from the Company, payable to or at the direction
of the Grantee and in the amount equal to the amount of the cash payment, has
been delivered personally to or at the direction of the Grantee or deposited in
the United States or local country mail, addressed to the Grantee or his or her
nominee.
7.    Early Termination of the Option. Unless otherwise determined by the Board
in its sole discretion, the Option will terminate, prior to the expiration of
the Term, at the time specified below:
(a)    Subject to Section 7(b), if the Grantee’s service as a Nonemployee
Director terminates other than by the Company for cause, then the Option will
terminate at the Close of Business on the first Business Day following the
expiration of the one-year period which began on the date of termination of the
Grantee’s service. For purposes of this Section 7, “cause” will have the meaning
specified in Section 10.2(b) of the Plan.
(b)    If the Grantee dies prior to the expiration of the one-year period of
time following termination of the Grantee’s service during which the Option
remains exercisable as provided in Section 7(a), such Option will terminate at
the Close of Business on the first Business Day following the expiration of the
one-year period which began on the date of the Grantee’s death.
(c)    If the Grantee’s service as a Nonemployee Director is terminated by the
Company for “cause” (as defined in Section 10.2(b) of the Plan), then the Option
will terminate immediately upon such termination of the Grantee’s service.
In any event in which the Option remains exercisable for a period of time
following the date of termination of the Grantee’s service as a Nonemployee
Director as provided above, the Option may be exercised during such period of
time only to the extent the Option was exercisable as provided in Section 3
above on such date of termination of the Grantee’s service as a Nonemployee
Director. Notwithstanding any period of time referenced in this Section 7 or any
other provision of this Section 7 that may be construed to the contrary, the
Option will in any event terminate upon the expiration of the Term.
8.    Nontransferability. During the Grantee’s lifetime, the Option is not
transferable (voluntarily or involuntarily) other than pursuant to a Domestic
Relations Order and, except as otherwise required pursuant to a Domestic
Relations Order, is exercisable only by the Grantee or the Grantee’s court
appointed legal representative. The Grantee may designate a beneficiary or
beneficiaries to whom the Option will pass upon the Grantee’s death and may
change such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Company on such form as may be prescribed
by the Board, provided that no such designation will be effective unless so
filed prior to the death of the Grantee. If no such designation is made or if
the designated beneficiary does not survive the Grantee’s death, the Option will
pass by will

5



--------------------------------------------------------------------------------



or the laws of descent and distribution. Following the Grantee’s death, the
Option, if otherwise exercisable, may be exercised by the person to whom such
right passes according to the foregoing and such person will be deemed the
Grantee for purposes of any applicable provisions of this Agreement.
9.    No Shareholder Rights. The Grantee will not, by reason of the Option
granted under this Agreement, be deemed for any purpose to be, or to have any of
the rights of, a Shareholder with respect to any Option Shares, nor will the
existence of this Agreement affect in any way the right or power of the Company
or its Shareholders to accomplish any corporate act, including, without
limitation, the acts referred to in Section 10.15 of the Plan.
10.    Adjustments. If the outstanding Shares are subdivided into a greater
number of Shares (by Share dividend, Share split, reclassification, alteration
of capital, capitalization of profits, bonus issue or otherwise) or are combined
into a smaller number of Shares (by reverse Share split, reclassification or
otherwise), or if the Board determines that any Share dividend, extraordinary
cash dividend, alteration of capital, capitalization of profits, bonus issue,
reclassification, recapitalization, reorganization, split-up, spin-off,
combination, exchange of Shares, warrants or rights offering to purchase Shares,
or other similar corporate event (including compromises or arrangements
sanctioned by a court under section 899 of the Act, mergers or consolidations
other than those which constitute Approved Transactions, which shall be governed
by Section 10.1(b) of the Plan) affects the Shares such that an adjustment is
required to preserve the benefits or potential benefits intended to be made
available under this Agreement, then the Option will be subject to adjustment
(including, without limitation, as to the number of Option Shares and the
Exercise Price per Share) in the sole discretion of the Board and in such manner
as the Board may deem equitable and appropriate in connection with the
occurrence of any of the events described in this Section 10 following the
Effective Date; provided, however, that such adjustment shall be made in a
manner that complies with the requirements of Code Section 409A and relevant
authorities, to the extent applicable.
11.    Restrictions Imposed by Law. Without limiting the generality of Section
10.7 of the Plan, the Grantee will not exercise the Option, and the Company will
not be obligated to make any cash payment or issue or cause to be issued any
Shares if counsel to the Company determines that such exercise, payment or
issuance would violate any applicable law or any rule or regulation of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any securities exchange or association upon which the Shares are listed or
quoted. The Company will in no event be obligated to take any affirmative action
in order to cause the exercise of the Option or the resulting payment of cash or
issuance of Shares to comply with any such law, rule, regulation or agreement.
12.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure:
(a) any notice or other communication to the Company with respect to this
Agreement (other than a notice of exercise pursuant to Section 4 of this
Agreement) will be in writing and will be delivered personally or sent by United
States first class or local country mail, postage prepaid, overnight courier,
freight prepaid or sent by facsimile and addressed as follows:
    

6



--------------------------------------------------------------------------------



Liberty Global plc
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: General Counsel
Fax: 303-220-6691


(b) any notice of exercise pursuant to Section 4 will be made to the Third Party
Administrator, UBS Financial Services Inc., by telephone at 1-800-826-7014.
Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class or local country mail, postage prepaid, to the Grantee’s
address as listed in the records of the Company on the Effective Date, unless
the Company has received written notification from the Grantee of a change of
address.
13.    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Board as
contemplated by the Plan. Without limiting the generality of the foregoing,
without the consent of the Grantee,
(a)    this Agreement may be amended or supplemented from time to time as
approved by the Board (i) to cure any ambiguity or to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein, or (ii) to add to the covenants and agreements of the Company for the
benefit of the Grantee or surrender any right or power reserved to or conferred
upon the Company in this Agreement, subject to any required approval of the
Shareholders and, provided, in each case, that such changes or corrections will
not adversely affect the rights of the Grantee with respect to the Award
evidenced hereby, or (iii) to reform the Award hereunder as contemplated by
Section 10.17 of the Plan or to exempt the Award made hereunder from coverage
under Code Section 409A, or (iv) to make such other changes as the Company, upon
advice of counsel, determines are necessary or advisable because of the adoption
or promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including the Act and any applicable tax or
securities laws; and
(b)    subject to any required action by the Board or the Shareholders, the
Option granted under this Agreement may be canceled by the Company and a new
Award made in substitution therefor, provided that the Award so substituted will
satisfy all of the requirements of the Plan as of the date such new Award is
made and no such action will adversely affect the Option to the extent then
exercisable.
14.    Status as Director. Nothing contained in this Agreement, and no action of
the Company or the Board with respect hereto, will confer or be construed to
confer on the Grantee any right to continue as a director of the Company or
interfere in any way with the right of the Company or its Shareholders to
terminate the Grantee’s status as a director at any time, with or without cause.
15.    Nonalienation of Benefits. Except as provided in Section 8 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge

7



--------------------------------------------------------------------------------



the same will be void, and (ii) no right or benefit hereunder will in any manner
be liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.
16.    Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal law of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.
17.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto. The word “include” and all variations thereof are
used in an illustrative sense and not in a limiting sense. All decisions of the
Board upon questions regarding this Agreement will be conclusive. Unless
otherwise expressly stated herein, in the event of any inconsistency between the
terms of the Plan and this Agreement, the terms of the Plan will control. The
headings of the sections of this Agreement have been included for convenience of
reference only, are not to be considered a part hereof and will in no way modify
or restrict any of the terms or provisions hereof.
18.    Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement.
19.    Rules by Board. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Board may adopt from time to time.
20.    Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. This
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.
21.    Grantee Acceptance. The Grantee will signify acceptance of the terms and
conditions of this Agreement by signing a hard copy of this Agreement in the
space provided below and returning a signed copy to the Company.

8



--------------------------------------------------------------------------------



Signature Block to Non-Qualified Share Option Agreement (Class ___)
dated as of _______, 20___ between Liberty Global plc and Grantee






LIBERTY GLOBAL PLC






By: /s/ Authorized Signatory
Name: Authorized Signatory
Title: Executive Vice President




ACCEPTED:


    
Grantee Name:                         
Address:                        
                        
    
Director Number:                         












Grant No. ______________


Number of LBTY___ Shares as to which the Option is granted: _________________










9

